Beck, J.
The act approved December 16, 1901 (Acts 1901, p. 80), being an act to create a lien in favor of persons hauling stocks, logs, or lumber, creates a lien against property of the kind specified in the act, in favor of any one who hauls stocks, logs, or lumber with teams for another person, although the person claiming the lien may have employed laborers to do the actual physical work incident to the hauling, *413and may himself in person have performed none, or only a portion, of the work.
November 19, 1910.
Foreclosure of lien. Before Judge Mitchell. Colquitt superior court. January 4, 1910.
J. E. Cook and J. D. McKenzie, for plaintiff in error.
Davis & Merry, contra..

Judgment affirmed.


All the Justices concur.